Smith, J.
(specially concurring) — I concur in the opinion but think some additional comment proper.
The case for reversal seems to rest on an assumption that an official may never collect the salary of his office except for the time he has been in active possession thereof and that the state or municipality may never be required to make double payment. This theorjr originated in cases of contest between individuals for possession of the office in which cases the public was in effect a disinterested third party, not responsible for the situation, and entitled to be protected in dealing with the person in actual possession of the office with color- of authority.
That is the clear basis of the opinion in Brown v. Tama County (122 Iowa 745, 750 et seq.), in which it is said: “It is not to be denied that this rule may sometimes result in hardship to one who has been wrongfully excluded from an office * # * but the hardship comes not from any wrong which has been done him by the state, county, or city whose officer he is, but from the * * * fault of the individual who, without sufficient grounds, has disputed his right and taken the emoluments which rightfully he should have received. * * * The party to whom such a contest brings undeserved injury or loss must look'for his damages to the person who caused it.” There is more that should be read, especially on page 755.'
*1362The instant case is clearly distinguishable from the Brown case and others in which that reasoning has been adopted. The public (State ex rel. the county attorney) was here the moving party in commencing the ouster proceedings, not a mere innocent bystander, caught between conflicting claims to the office.
The statute, in cases of this kind, authorizes suspension of the official and suspension of payment to him until the ouster “petition has been dismissed, or until said officer has been acquitted on any pending indictments charging misconduct in office.”
Plaintiff was never removed from office. His salary was never forfeited or even suspended — only its payment was suspended until disposition of the charges against him. The statute authorized or required the appointment of a temporary official to function pending plaintiff’s suspension. This temporary official was not a de facto but a de jure temporary officer. Plaintiff was at all times de jure county supervisor.
I think the distinction between de facto and de jure has no significance here. The statute is not in derogation of any common law which fixes the rights of de facto and de jure officers respectively claiming title to the same office. Nor can it logically be said to be declaratory of any such common law since there is here no relationship of de jure and de facto.
We have no right to assume enactment of the statute was an idle legislative gesture. It is our duty to give effect to its language if reasonably possible. Simmons Warehouse Co. v. Board of Review, 229 Iowa 191, 193, 294 N.W. 286; Dain Mfg. Co. v. Iowa State Tax Commission, 237 Iowa 531, 541, 22 N.W.2d 786. The opinion does this.
To paraphrase-the language of the Brown v. Tama County case in reverse: Plaintiff was wrongfully excluded from the office and his hardship does come from a wrong done him by the county itself whose officer he was.
Under what seems the clear intendment of the statute the county, in commencing the ouster proceedings, .assumed the burden either of substantiating the charges it preferred or of paying both the appointed temporary officer and plaintiff, whose title to the office was never terminated.
It is unfortunate that the ouster proceedings were permitted *1363to be so long-drawn-out, but that cannot legally be charged against plaintiff here.